Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0002084
                                                       11-DEC-2014
                                                       02:32 PM




                          SCWC-13-0002084 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



                           LOTTIE TAGUPA,

                  Petitioner/Plaintiff-Appellant, 


                                vs.                                    


                               VIPDESK 

                   Respondent/Defendant-Appellee. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

              (CAAP-13-0002084; CIV. NO. 3RC12-1-297H) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Plaintiff-Appellant Lottie Tagupa’s        


 Application for Writ of Certiorari, filed on October 30, 2014,

 is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

 heard in this case. Any party may, within ten days pursuant to
Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move for

retention of oral argument.

          DATED: Honolulu, Hawaiʻi, December 11, 2014.

Lottie Tagupa                   /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama
Robert D. Triantos and
Edmund W.K. Haitsuka            /s/ Sabrina S. McKenna
for respondent
                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2